442 F.2d 1345
William C. KITCHEN, Plaintiff-Appellant,v.James M. CRAWFORD, Chairman of Atlanta-Fulton County Joint Zoning Board, et al., Defendants-Appellees.
No. 30446.
United States Court of Appeals, Fifth Circuit.
May 7, 1971.

Appeal from the United States District Court for the Northern District of Georgia; Newell Edenfield, Judge.
G. Seals Aiken, John L. Respess, Jr., Atlanta, Ga., for appellant.
Devereaux F. McClatchey, Harold Sheats, John Tye Ferguson, Atlanta, Ga., for appellees.
Before THORNBERRY and GODBOLD, Circuit Judges, and BOOTLE, District Judge.
PER CURIAM:


1
Affirmed on the opinion of the District Court, 326 F.Supp. 1255 (N.D.Ga. 1970).